DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “identification unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “identification unit” coupled with functional language “comparing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 13 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The specification discloses in Para [0024] that the identification unit can be a classifier.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 9-11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giri et al (US 2019/0130926 A1) in view of Imamura et al (US 2010/0189293 A1).
Regarding claim 1, Giri et al disclose a method for identifying an interference effect, which comprises the steps of: providing a hearing system having a hearing device, the hearing device being worn by a user for outputting sound to the user (Giri et al; Para [0005]), wherein the hearing system being configured to recurrently receive a report from the user when the interference effect is present in the sound output (Giri et al; Para [0028] new annoying sound switch function); ascertaining and storing multiple features of a present situation as a feature set, if the user reports the interference effect in the present situation (Giri et al; Para [0014][0028]; fingerprint of the annoyance interpreted as feature set; fingerprint set stored in memory); but do not expressly disclose and comparing, via an identification unit, multiple stored feature sets to one another and ascertaining the features which correspond in the multiple feature sets and which are then assumed as characteristic features of the interference effect, so that the identification unit identifies the interference effect on a basis of the characteristic features. However, in the same field of endeavor, Imamura disclose a method comprising and comparing, via an identification unit, multiple stored feature sets to one another and ascertaining the features which correspond in the multiple feature sets (Imamura; Para [0003]; [0023]) and which are then assumed as characteristic features of the interference effect, so that the identification unit identifies the interference effect on a basis of the characteristic features (Imamura; Para [0023]; estimation ambient environment is interpreted as identification of interference). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the identifier taught Guo as identifier in the environment of the hearing system taught by Giri. The motivation to do so would have been to reduce the processing load.

Regarding claim 2, Giri et al in view of Imamura disclose the method according to claim 1, wherein the identification unit is pretrained using previously known associations of the interference effects with the characteristic features (Giri et al; Para [0045]).

Regarding claim 4, Giri et al in view of Imamura disclose the method according to claim 1, wherein a measure against the interference effect first takes place when a specific minimum number of reports for the interference effect exists (Giri et al; Para [0026]; sound considered annoying by a population).

Regarding claim 5, Giri et al in view of Imamura disclose the method according to claim 1, wherein the interference effect is only identified until a specific maximum number of reports is reached for the interference effect (Giri et al; Para [0026]).

Regarding claim 9, Giri et al in view of Imamura disclose the method according to claim 1, wherein a setting for the hearing device is ascertained on a basis of the characteristic features, which reduces the interference effect, and which is then set automatically or proposed to the user (Giri et al; Para [0028]).

Regarding claim 10, Giri et al in view of Imamura disclose the method according to claim 1, wherein the feature sets are collected in a central database, for centralized evaluation and respective association with the interference effect (Giri et al; Para [0076]; server 640).

Regarding claim 11, Giri et al in view of Imamura disclose the method according to claim 1, wherein at least one of the features is an operating parameter of the hearing device in the present situation (Giri et al; Para [0028]).

Regarding claim 13, Giri et al disclose a hearing system for identifying an interference effect, comprising: a hearing device being worn by a user for outputting sound to the user (Giri et al; Para [0005]), wherein the hearing system being configured to recurrently receive a report from the user when the interference effect is present in the sound output (Giri et al; Para [0028] new annoying sound switch function); and an identification unit (Giri et al; Para [0004]; processor identified as identification unit); the hearing system programmed to: ascertain and store multiple features of a present situation as a feature set if the user reports the interference effect in the present situation (Giri et al; Para [0014][0028]; fingerprint of the annoyance interpreted as feature set; fingerprint set stored in memory); but do not expressly disclose and compare, via said identification unit, multiple stored feature sets to one another and ascertaining the features which correspond in the multiple feature sets and which are then assumed as characteristic features of the interference effect, so that said identification unit identifies the interference effect on a basis of the characteristic features. However, in the same field of endeavor, Imamura disclose a method comprising and comparing, via an identification unit, multiple stored feature sets to one another and ascertaining the features which correspond in the multiple feature sets (Imamura; Para [0003]; [0023]) and which are then assumed as characteristic features of the interference effect, so that the identification unit identifies the interference effect on a basis of the characteristic features (Imamura; Para [0023]; estimation ambient environment is interpreted as identification of interference). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the identifier taught Guo as identifier in the environment of the hearing system taught by Giri. The motivation to do so would have been to reduce the processing load.

Regarding claim 14, Giri et al disclose a non-transitory computer readable medium having computer executable instructions for automatically executing a method for identifying an interference effect after an installation of a hearing system having a hearing device (Giri et al; Para [0030]-[0031]), the hearing device being worn by a user for outputting sound to the user (Giri et al; Para [0005]), wherein the hearing system being configured to recurrently receive a report from the user when an interference effect is present in the sound output (Giri et al; Para [0028] new annoying sound switch function), which comprises the steps of: ascertaining and storing multiple features of a present situation as a feature set, if the user reports the interference effect in the present situation (Giri et al; Para [0028] new annoying sound switch function); but do not expressly disclose and comparing, via an identification unit, multiple stored feature sets to one another and ascertaining the features which correspond in the multiple feature sets and which are then assumed as characteristic features of the interference effect, so that the identification unit identifies the interference effect on a basis of the characteristic features. However, in the same field of endeavor, Imamura disclose a method comprising and comparing, via an identification unit, multiple stored feature sets to one another and ascertaining the features which correspond in the multiple feature sets (Imamura; Para [0003]; [0023]) and which are then assumed as characteristic features of the interference effect, so that the identification unit identifies the interference effect on a basis of the characteristic features (Imamura; Para [0023]; estimation ambient environment is interpreted as identification of interference). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the identifier taught Guo as identifier in the environment of the hearing system taught by Giri. The motivation to do so would have been to reduce the processing load.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giri et al (US 2019/0130926 A1) in view of Imamura et al (US 2010/0189293 A1) and further in view of Yang et al (NPL, Multi-scale semantic feature fusion and data augmentation for acoustic scene classification).
Regarding claim 3, Giri et al in view of Imamura disclose the method according to claim 1, but do not expressly disclose wherein: the identification unit is pretrained using training data, which contain real training data and artificial training data; the real training data are previously known associations of previously known features with the interference effects; and the artificial training data are generated starting from the real training data in that new features, which are associated with a same said interference effect, are generated from the previously known features for a respective interference effect by modification within a tolerance range. However, in the same field of endeavor, Yang et al disclose a method wherein: the identification unit is pretrained using training data, which contain real training data and artificial training data (Yang et al; Para 3; lines 1-20; classification based on virtual and public dataset); the real training data are previously known associations of previously known features with the interference effects (Yang et al; Para 3; lines 1-20; public dataset interpreted as real training data); and the artificial training data are generated starting from the real training data in that new features, which are associated with a same said interference effect, are generated from the previously known features for a respective interference effect by modification within a tolerance range (Yang et al; Para 3; lines 1-20; generate virtual dataset similar to public dataset). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the identifier taught Yang as identifier in the environment of the hearing system taught by Giri. The motivation to do so would have been to reduce overfitting of the output data.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giri et al (US 2019/0130926 A1) in view of Imamura et al (US 2010/0189293 A1) and further in view of Meier et al (US 2007/0269053 A1).
Regarding claim 6, Giri et al in view of Imamura disclose the method according to claim 1, but do not expressly disclose wherein: to differentiate various said interference effects, the feature set is categorized and associated with a group, so that a group of feature sets is associated with each said interference effect; and during an ascertainment of corresponding features, only the feature sets of a single group are compared to one another. However, in the same field of endeavor, Meier et al disclose a method wherein: to differentiate various said interference effects, the feature set is categorized and associated with a group, so that a group of feature sets is associated with each said interference effect (Meier et al; Para [0031][0036]-[0038]); and during an ascertainment of corresponding features, only the feature sets of a single group are compared to one another (Meier et al; Para [0031][0036]-[0038]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the identifier taught Meier as identifier in the environment of the hearing system taught by Giri. The motivation to do so would have been to improve the accuracy of the sound scene identification.

Regarding claim 7, Giri et al in view of Imamura and further in view of Meier disclose the method according to claim 6, but do not expressly disclose wherein a respective feature set of the features sets is automatically categorized in that it is compared to the stored feature sets and associated with the group which contains a most similar feature set thereto. However, in the same field of endeavor, Meier et al disclose a method wherein a respective feature set of the features sets is automatically categorized in that it is compared to the stored feature sets and associated with the group which contains a most similar feature set thereto (Meier et al; Para [0031][0036]-[0038]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the identifier taught Meier as identifier in the environment of the hearing system taught by Giri. The motivation to do so would have been to improve the speed of the sound scene identification.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giri et al (US 2019/0130926 A1) in view of Imamura et al (US 2010/0189293 A1) and further in view of Allegro-Baumann et al (US 2006/0126872 A1).
Regarding claim 8, Giri et al in view of Imamura disclose the method according to claim 5, but do not expressly disclose wherein a respective feature set of the feature sets is categorized in that it is inquired of the user whether an associated interference effect has already previously been reported, and in that furthermore the respective feature set is associated with the group having a most similar feature set thereto, if the associated interference effect has already been previously reported, and otherwise with a new group. However, in the same field of endeavor, Allegro-Baumann et al disclose a method wherein a respective feature set of the feature sets is categorized in that it is inquired of the user whether an associated interference effect has already previously been reported (Allegro-Baumann et al; Fig 3; Para [0010][0028]; features vectors of existing acoustic scene), and in that furthermore the respective feature set is associated with the group having a most similar feature set thereto, if the associated interference effect has already been previously reported (Allegro-Baumann et al; Fig 3; Para [0010][0028]; select a class corresponding to best estimate of the new acoustic scene), and otherwise with a new group (Allegro-Baumann et al; Para [0031][0036]-[0038]; new class). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the identifier taught Allegro-Baumann as identifier in the environment of the hearing system taught by Giri. The motivation to do so would have been to improve the robustness of the sound scene identification.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giri et al (US 2019/0130926 A1) in view of Imamura et al (US 2010/0189293 A1) and further in view of Guo et al (US 2016/0183014 A1).
Regarding claim 12, Giri et al in view of Imamura disclose the method according to claim 1, but do not expressly disclose wherein at least one of the features is a surroundings parameter, which is measured using a sensor of the hearing system in the present situation. However, in the same field of endeavor, Guo disclose a method wherein at least one of the features is a surroundings parameter, which is measured using a sensor of the hearing system in the present situation (Guo et al; Para [0008]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the camera taught Guo to better describe the environment of the hearing system taught by Giri. The motivation to do so would have been to enhance the target sound source.


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651